Case: 12-10660       Date Filed: 01/14/2013      Page: 1 of 3

.                                                                 [DO NOT PUBLISH]

                  IN THE UNITED STATES COURT OF APPEALS

                            FOR THE ELEVENTH CIRCUIT

                              ________________________

                                    No. 12-10660
                              ________________________

                        D.C. Docket Nos. 1:07-md-01845-TWT,

                                    1:07-cv-01415-TWT



BOBBY JOE KIDD,

                                                                        Plaintiff - Appellant,

                                            versus

CONAGRA FOODS, INC.,
JOHN DOE,
WAL-MART STORES EAST, LP,
                                                                    Defendants - Appellees.

                              ________________________

                      Appeal from the United States District Court
                         for the Northern District of Georgia
                            ________________________
                                  (January 14, 2013)

Before BARKETT and JORDAN, Circuit Judges, and SCHLESINGER, * District
Judge.

       *
         Honorable Harvey E. Schlesinger, United States District Judge for the Middle District
of Florida, sitting by designation.
                 Case: 12-10660       Date Filed: 01/14/2013        Page: 2 of 3




PER CURIAM:

       Bobby Joe Kidd appeals from an adverse summary judgment in favor of

Conagra Foods, Inc., and Wal-Mart Stores Inc. on his personal injury claim

alleging that he developed the bacterial infection, Salmonellosis, soon after

consuming peanut butter allegedly contaminated with salmonella bacteria and

which had been manufactured and/or sold by the Defendants.1

       The undisputed record evidence indicated that when Kidd was hospitalized

for nausea and severe abdominal pain that day after eating the peanut butter, his

treating physicians did not diagnosis him with Salmonellosis as his blood, urine,

and gastric contents tested negative for salmonella and his CT scan was also

inconsistent with Salmonellosis. Moreover, when Kidd’s peanut butter was tested

by the laboratory of his choosing utilizing the culture method endorsed by the U.S.

Food and Drug Administration’s Bacterial Analytical Manual, the test results were

negative for Salmonella.

       Kidd argues that this evidence is not dispositive. However, on this record

we cannot say that the district court abused its discretion in excluding the

testimony of experts proffered by Kidd and the record does not contain any


       1
         Summary judgment is appropriate only when there is no genuine issue as to any
material fact and the moving party is entitled to judgment as a matter of law. Fed. R. Civ. P.
56(c).
                                                 2
              Case: 12-10660    Date Filed: 01/14/2013   Page: 3 of 3

evidence creating a genuine issue of material fact regarding whether the peanut

butter he consumed was contaminated by salmonella or caused his sickness.

      AFFIRMED.




                                         3